Citation Nr: 1224586	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  03-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1992 to September 1996.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2001 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss. 

The Veteran testified before the undersigned at a July 2004 hearing in Washington, DC.  A transcript of that hearing has been associated with her claims folder. 

In January 2005 and September 2007, the Board remanded the claim for service connection for bilateral hearing loss for further development. 

In December 2009, the Board adjudicated the claim for an increased rating for fibrocystic disease of the breast and remanded the inferred claim for a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also remanded the claim for service connection for bilateral hearing loss. 

The Board most recently remanded the claims on appeal in July 2010 to obtain medical examination reports that were adequate for adjudication purposes.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In July 2010, the Board remanded the issue of service connection for hearing loss for an addendum medical opinion.  The examiner was instructed to provide an opinion regarding the etiology of bilateral hearing loss demonstrated in October 2003 VA treatment records.  

In November 2011, the audiologist providing the January 2010 VA examination gave an addendum opinion.  She did not consider the October 2003 VA treatment records showing hearing loss.  Instead, she only cited the January 2010 audiogram that reflected normal hearing and concluded that no current hearing loss disability had been demonstrated.  As her opinion does not reflect a fully informed review of the record, it is inadequate for purposes of adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Another medical opinion is needed as detailed in the instructions below.  

Regarding the TDIU claim, the record indicates that the Veteran currently has intermittent part time employment as a substitute grade school teacher.  In February 2012, a VA examiner considered her occupational history and opined that her service connected disabilities prevented her from following a substantially gainful occupation.  The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The TDIU claim is remanded for a referral to the VA's Director of C&P.  

Accordingly, the case is REMANDED for the following action:

1. Contact a state licensed audiologist for a medical opinion.  The audiologist must review the claims folder and provide opinions as to the etiology of the Veteran's current bilateral hearing loss as shown in the October 2003 VA ENT clinic progress note. 

The examiner must note the October 2003 VA ENT clinic progress note that showed speech recognition score of less than 94 percent, which meets the criteria for VA recognized hearing loss.  38 C.F.R. § 3.385.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss as shown in October 2003 had its onset in service, is related to in service noise exposure, or is otherwise related to a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the current bilateral hearing loss as shown in October 2003 was either caused or aggravated (made worse) by the Veteran's service-connected otitis media. 

For the issue of secondary service connection, the examiner is instructed to provide separate responses, one addressing a secondary relationship and the other addressing the possibility of aggravation.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss as shown in October 2003 would prevent her from obtaining or keeping gainful employment for which her education and occupational experience would otherwise qualify her. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report in service noise exposure, her symptoms and history, and such reports must be considered in formulating any opinions. 

2.  After adjudication of the claim for service connection for bilateral hearing loss, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


